Citation Nr: 1302980	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  12-22 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left thigh disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran had active military service with the United States Marine Corps from August 2010 to March 2011.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to the benefits sought.

In March 2012, the Veteran filed a standardized notice of disagreement (SNOD), a new form promulgated by VA to streamline the appeals process.  On that form, he indicated he was appealing only the denial of service connection for the left knee condition.  In a follow-up phone call, however, the Veteran stated that he was also appealing the decision with respect to the left thigh.  

The issues have been characterized to best reflect the evidence of record and the Veteran's allegations.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his records maintained in the electronic Virtual VA system to ensure consideration of all the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2012 VA examination, the Veteran stated that he was receiving private medical care for his left knee, hip, and thigh from Dr. R. Cherukuri, who had recently prescribed pain medication for him.  The records of such private treatment are not associated with the claims file, and no efforts have been made to obtain them.  As the records reportedly contain information regarding current disabilities as claimed here, they are relevant to the appeal, and such efforts are required.  38 C.F.R. § 3.19(c)(1).

Moreover, on remand a supplemental statement of the case, addressing both of the Veteran's claims as distinct disabilities may be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the South Texas Health Care System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of May 2012 to the present.

2.  Contact the Veteran and request a properly executed, VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. R. Cherukuri, as well as any other private care provider treating the claimed left knee and leg conditions.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include supplemental medical opinions or examinations, if necessary.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


